Citation Nr: 0214511	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-21 325	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.  His claim initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which denied 
service connection for PTSD. 

In March 2000, the Board affirmed the RO's decision.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2001, the Court vacated the Board's decision and remanded the 
case back to the Board to ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act be completed.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2002).  The case is once again before the Board for 
appellate review.


FINDING OF FACT

Medical evidence links the veteran's diagnosis of PTSD to a 
verified stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102 and 3.159).






REASONS AND BASES FOR FINDING AND CONCLUSION

As pointed out in the Court's order, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159).  In light of the favorable 
decision below, the Board finds that a discussion of the VCAA 
is not needed.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran is seeking service connection for PTSD as a 
result of stressors that allegedly occurred while serving in 
Vietnam.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for posttraumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The General Counsel stated 
that the term "combat" is defined to mean "a fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  That opinion further states that the 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the veteran's claim 
for service connection for PTSD.  Medical evidence shows that 
the veteran suffers from PTSD as a result of stressors he 
experienced while serving in Vietnam.  At a VA psychiatric 
examination in May 1996, the veteran recalled performing a 
number of different jobs in Vietnam due to a "manpower 
shortage."  According to the veteran, he drove a truck, 
performed guard duty and served as a door gunner in a 
helicopter when needed, during which time he came under enemy 
fire.  Based upon these reported stressors, as well as 
findings from a mental status examination, the examiner 
provided a diagnosis of PTSD.  When examined by VA in 
September 1998, the veteran reported that he was trained as a 
supply clerk but also served as a door gunner.  He explained 
that his duties included transporting supplies from Qui Nan 
back to the base.  He recalled that the most painful event 
took place in Ann Son in November 1991 (sic).  He related 
that he served as a door gunner while taking the Tiger 
Division to the fields.  At that time, they received heavy 
ground fire and witnessed another helicopter being shot down 
during the attack.  As a result of heavy enemy fire, the 
veteran's helicopter was unable to land even though there 
were many casualties.  The diagnosis was chronic, severe PTSD 
and a history of severe combat stress. 

It has therefore been established that the veteran suffers 
from PTSD.  The Board points out, however, that each of these 
diagnoses of PTSD was based solely on the veteran's own 
account of in-service stressors.  Hence, the crucial issue to 
be determined is whether the veteran participated in combat 
with the enemy or experienced a verifiable stressor during 
service.  

The veteran's service records include his personnel record 
(DA Form 20) which indicates that he served with the 61st AHC 
(Assault Helicopter Company) from September 6, 1971, to March 
14, 1972.  His DA Form 20 also shows that he served in 
Vietnam from August 31, 1971, to March 18, 1972, and that his 
principal duty was supply clerk.  His DD Form 214 indicates 
that he was awarded the Republic of Vietnam Campaign Medal 
with "60" device, and the Vietnam Service Medal, and that his 
military specialty (MOS) was supply clerk.  

In June 1998, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) wrote to the RO and 
included a unit history of the 61st Aviation Company Assault 
Helicopter (61st Avn Co).  A review of the unit history does 
not confirm that the veteran was a door gunner.  However, the 
history does indicate that the 61st Aviation Company flew 126 
combat missions in 1971, including seven in November 1971.  
The history also reflects that the veteran was added to the 
unit in September 1971.  

In October 1999, the veteran testified at a hearing before 
the undersigned member of the Board.  He explained that he 
served as a door gunner, came under mortar attack in December 
1971, and witnessed another chopper being shot down.  He also 
submitted copies of five letters he had written while serving 
in Vietnam.  Each letter is written in Spanish but has since 
been translated to English.

In a letter addressed to his sister, dated October 17, 1971, 
the veteran wrote: "I am tired of this job, I only think 
about home and it gets me in a bad mood, I was thinking about 
changing my job to Door Gunner which are the helicopters that 
carry the infantry to the front, it is dangerous, but it is 
the only way to keep busy."  In another letter, the veteran 
wrote: "[T]he change to Door Gunner is because the work in 
the supply is getting difficult [illegible]."  In another 
letter, the veteran wrote: "[ ] 4 days ago I could not sleep 
at all because of the alerts because every time there were 
mortar and when this happens you have to run for the 
[illegible]."

The evidence shows that the veteran served as a supply clerk, 
and none of his commendations indicate that he had engaged in 
combat.  Nevertheless, after resolving all doubt in the 
veteran's favor, the Board finds that the veteran's claimed 
stressors of serving as a door gunner and being under mortar 
attack have been verified.  The Board finds that the letters 
dated contemporaneous with the veteran's service in Vietnam 
confirm that he worked as a door gunner, thereby placing the 
veteran in a combat position.  The record also confirms that 
the veteran's unit, the 61st Aviation Company Assault 
Helicopter, flew 126 combat missions in 1971, including seven 
missions in November 1971.  Based on these findings, the 
Board accepts the veteran's stressors which were relied upon 
by VA mental health care professionals in rendering a 
diagnosis of PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

In conclusion, the Board finds that the veteran has presented 
evidence establishing a diagnosis of PTSD; credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by the medical 
evidence, between PTSD and a verified in-service stressor.  
See 38 C.F.R. § 3.304.  Accordingly, service connection for 
PTSD is hereby granted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

